DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3, which depends upon Claim 2, recites “said first particulate water-absorbing agent has a DRC index of 50 or less, which is defined by the Formula (a) of condition (3).”  However, Claim 5, which also depends upon Claim 2, recites “said first particulate water-absorbing agent has a DRC index of 43 or less,” and Claim 6, which also depends upon Claim 2, recites “said first particulate water-absorbing agent has a DRC index of more than 0 but 43 or less.”  Why does Claim 3 define the DRC index but Claims 5 and 6 do not?  All of these claims are dependent upon Claim 2.  Are Claims 5 and 6 meant to depend upon Claim 3 instead of Claim 2?  If not, then Claims 5 and 6 should be amended to have language that is consistent with the language used in Claim 3.  Appropriate correction or clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-41 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No. 2013/099634 to Kudo et al. (an English translation obtained from the European Patent Office website is referred to herein) (“Kudo”) in view of U.S. Patent Application Publication No. 2014/0058346 to Wada et al. (“Wada”).
With regard to Claims 1, 7, 9, and 37, Kudo relates to a water absorbent sheet structure, useful in absorbent articles such as incontinence pads or diapers.  See, e.g., page 1, entire document.  Kudo discloses “a water absorption sheet construct having a structure in which an absorbent layer containing a water absorbent resin and an adhesive is sandwiched from above and below the absorbent layer by a nonwoven fabric, wherein the absorbent layer has a structure in which the absorbent layer is divided into a primary absorbent layer and a secondary absorbent layer at the top and bottom.”  Page 2.  Kudo discloses that the water absorbent layer containing the water absorbent resin and an adhesive comprises a particulate water absorbent agent having an absorption capacity in the range of 20 to 80 g/g, preferably 30 to 70 g/g, and a median particle diameter in the range of 100 to 600 microns, preferably 200 to 500 microns.  Page 4.  However, Kudo does not disclose the particulate water absorbing agent to have the claimed CRC property of 30 to 50 g/g and a DRC index of 43 or less.  Nonetheless, such features are well known and obvious to provide in the art.  Wada is also related to absorbent products, such as incontinence pads and diapers, comprising a water absorbing resin.  See, e.g., Abstract, entire document.  Wada teaches that it is well known to provide a water absorbing resin in particulate form having a particle size in the range of 300 to 600 microns, paragraph [0023], such that the CRC of the material is as high as 34 g/g.  Paragraph [0022].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the particulate water absorbing agent disclosed by Kudo with a CRC property within the range of 30 to 50 g/g in order to provide a water absorbing particle that is suitable for use in a sanitary absorbent product, as shown to be known by Wada.  With regard to the limitation related to the DRC index, it is reasonable to presume that such a property would be inherent to the combination of Kudo with Wada.  Support for the presumption is found because the combination of Kudo with Wada teaches using similar particle materials, e.g. acrylate-based resin particles, having similar particle sizes, and having similar liquid retentions.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  A similar analysis is applied to the DRC properties recited in Claims 27 and 28, the SFC property recited in Claim 29, the surface tension property recited in Claim 30, the moisture absorption fluidity property recited in Claim 32, the water soluble content property recited in Claim 33, the degradable soluble content recited in Claim 34, the fluid retention capacity recited in Claim 35, the fluid retention capacity recited in Claim 36, and the diffusing absorbency property recited in Claim 38.  With regard to Claim 2, the particulate water absorbing resin particles present themselves across multiple layers in the composite structure of Kudo.  Figures 1 and 2 and page 9.  The portion of water absorbing resin particles near the first base material satisfy the limitations of the first particles and the portion of water absorbing resin particles near the second base material satisfy the limitations of the second particles.  With regard to Claims 3-6, the limitations of the first particles and the second particles substantially overlap.  As such, the first and second particles can be the same material, which the Office has established inherently possess the claimed features.  With regard to Claim 8, Kudo teaches the primary absorbent layer 13 has a portion capable of coming into contact with a human body.  Figure 1 and page 9.  With regard to Claims 10 and 11, Kudo teaches the adhesive can be a hot melt adhesive and be present in an amount that is 0.05 to 2.0 times as much as the particulate water absorbing agent.  Page 4.  With regard to Claim 12, Kudo teaches the adhesive comprises ethylene vinyl acetate copolymer, styrene elastomer, polyolefin, or polyester.  Page 4.  With regard to Claim 13, Kudo discloses the amount of water absorbing particles is 100 to 600 gsm.  Page 3.  With regard to Claim 14, Kudo discloses the amount of water absorbing resin particles is lower in the primary absorbent layer compared to the secondary absorbent layer.  Page 3.  With regard to Claim 15, Kudo teaches that water permeability is an adjustable variable, noting that “if fibers with excessive liquid permeability are selected, the primary absorption layer cannot be used effectively, liquid is rapidly distributed to the secondary absorption layer, and gel blocking may occur. On the other hand, if the water retention effect is too high, the absorption by the water absorbent resin is hindered, and the performance of the liquid receding amount of the water absorbent sheet structure deteriorates.”  Page 6.  As such, adjusting water permeability is an adjustment of a result effective variable that can easily be modified by adjusting the hydrophilicity of the nonwoven fabric, as noted by Kudo.  See pages 6-7.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of water permeability within the claimed index range of 20 to 100, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272 (CCPA 1980).  With regard to Claims 16-18, Kudo teaches the water permeable base material can be a hydrophilic nonwoven fabric having a basis weight greater than 25 gsm and comprising rayon, polyolefin, polyester, or pulp fibers.  Pages 5-6.  With regard to Claims 19, 20, and 22, the fiber substrate 15 disclosed by Kudo, Figures 1 and 2 and page 9, satisfies the limitations of at least one intermediate base material because it would also contain an amount of the first particles and the second particles.  With regard to Claim 21, Kudo teaches that pulp fibers can also act as a water absorbing agent different from the water absorbing resin material.  Page 3.  With regard to Claims 23 and 31, Wada teaches that the particles can have a non-uniform pulverized shape or a spherical shape.  Paragraph [0067].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a mixture of pulverized particles and spherical particles to either of the water permeable layers of Kudo in order to provide suitable water absorbency, as shown to generally known by Wada.  With regard to Claim 24, Kudo teaches the thickness of the sheet can be less than 4 mm.  Page 8.  With regard to Claim 25, Kudo teaches that the fiber layers can be embossed.  Page 8.  With regard to Claim 26, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a small area of length free of water absorbing agent because such an area would prevent gel blocking caused by the presence of the particles, and because Kudo advises the skilled artisan to attempt gel blocking.  Page 4.  With regard to Claim 39, the first base material and the second base material of Kudo is readily apparent in Figures 1 and 2.  Moreover, use of a long sheet is obvious in manufacturing, as such materials are typically made continuously.  With regard to Claim 40, Kudo teaches that the water absorbing sheet can be sandwiched between a permeable topsheet and an impermeable backsheet.  Page 9.  With regard to Claim 41, Kudo teaches the liquid comes into contact with the primary absorbing layer prior to coming into contact with the secondary absorbing layer.  Page 3.  

Claims 1-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of U.S. Patent No. 6,586,549 to Hatsuda et al. (“Hatsuda”).
With regard to Claims 1, 7, 9, and 37, Kudo relates to a water absorbent sheet structure, useful in absorbent articles such as incontinence pads or diapers.  See, e.g., page 1, entire document.  Kudo discloses “a water absorption sheet construct having a structure in which an absorbent layer containing a water absorbent resin and an adhesive is sandwiched from above and below the absorbent layer by a nonwoven fabric, wherein the absorbent layer has a structure in which the absorbent layer is divided into a primary absorbent layer and a secondary absorbent layer at the top and bottom.”  Page 2.  Kudo discloses that the water absorbent layer containing the water absorbent resin and an adhesive comprises a particulate water absorbent agent having an absorption capacity in the range of 20 to 80 g/g, preferably 30 to 70 g/g, and a median particle diameter in the range of 100 to 600 microns, preferably 200 to 500 microns.  Page 4.  However, Kudo does not disclose the particulate water absorbing agent to have the claimed CRC property of 30 to 50 g/g and a DRC index of 43 or less.  Nonetheless, such features are well known and obvious to provide in the art.  Hatsuda is also related to absorbent products, such as incontinence pads and diapers, comprising a water absorbing resin.  See, e.g., Abstract, entire document.  Hatsuda teaches that it is well known to provide a water absorbing resin in particulate form having a particle size in the range of 200 to 600 microns, Abstract, such that the CRC of the material of 36 g/g.  Column 19, lines 1-20.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the particulate water absorbing agent disclosed by Kudo with a CRC property within the range of 30 to 50 g/g in order to provide a water absorbing particle that is suitable for use in a sanitary absorbent product, as shown to be known by Hatsuda.  With regard to the limitation related to the DRC index, it is reasonable to presume that such a property would be inherent to the combination of Kudo with Hatsuda.  Support for the presumption is found because the combination of Kudo with Hatsuda teaches using similar particle materials, e.g. acrylate-based resin particles, having similar particle sizes, and having similar liquid retentions.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  A similar analysis is applied to the DRC properties recited in Claims 27 and 28, the SFC property recited in Claim 29, the surface tension property recited in Claim 30, the moisture absorption fluidity property recited in Claim 32, the water soluble content property recited in Claim 33, the degradable soluble content recited in Claim 34, the fluid retention capacity recited in Claim 35, the fluid retention capacity recited in Claim 36, and the diffusing absorbency property recited in Claim 38.  With regard to Claim 2, the particulate water absorbing resin particles present themselves across multiple layers in the composite structure of Kudo.  Figures 1 and 2 and page 9.  The portion of water absorbing resin particles near the first base material satisfy the limitations of the first particles and the portion of water absorbing resin particles near the second base material satisfy the limitations of the second particles.  With regard to Claims 3-6, the limitations of the first particles and the second particles substantially overlap.  As such, the first and second particles can be the same material, which the Office has established inherently possess the claimed features.  With regard to Claim 8, Kudo teaches the primary absorbent layer 13 has a portion capable of coming into contact with a human body.  Figure 1 and page 9.  With regard to Claims 10 and 11, Kudo teaches the adhesive can be a hot melt adhesive and be present in an amount that is 0.05 to 2.0 times as much as the particulate water absorbing agent.  Page 4.  With regard to Claim 12, Kudo teaches the adhesive comprises ethylene vinyl acetate copolymer, styrene elastomer, polyolefin, or polyester.  Page 4.  With regard to Claim 13, Kudo discloses the amount of water absorbing particles is 100 to 600 gsm.  Page 3.  With regard to Claim 14, Kudo discloses the amount of water absorbing resin particles is lower in the primary absorbent layer compared to the secondary absorbent layer.  Page 3.  With regard to Claim 15, Kudo teaches that water permeability is an adjustable variable, noting that “if fibers with excessive liquid permeability are selected, the primary absorption layer cannot be used effectively, liquid is rapidly distributed to the secondary absorption layer, and gel blocking may occur. On the other hand, if the water retention effect is too high, the absorption by the water absorbent resin is hindered, and the performance of the liquid receding amount of the water absorbent sheet structure deteriorates.”  Page 6.  As such, adjusting water permeability is an adjustment of a result effective variable that can easily be modified by adjusting the hydrophilicity of the nonwoven fabric, as noted by Kudo.  See pages 6-7.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of water permeability within the claimed index range of 20 to 100, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272 (CCPA 1980).  With regard to Claims 16-18, Kudo teaches the water permeable base material can be a hydrophilic nonwoven fabric having a basis weight greater than 25 gsm and comprising rayon, polyolefin, polyester, or pulp fibers.  Pages 5-6.  With regard to Claims 19, 20, and 22, the fiber substrate 15 disclosed by Kudo, Figures 1 and 2 and page 9, satisfies the limitations of at least one intermediate base material because it would also contain an amount of the first particles and the second particles.  With regard to Claim 21, Kudo teaches that pulp fibers can also act as a water absorbing agent different from the water absorbing resin material.  Page 3.  With regard to Claims 23 and 31, Hatsuda teaches that the particles can have a non-uniform pulverized shape or a spherical shape.  Column 8, line 66 – column 9, line 6.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a mixture of pulverized particles and spherical particles to either of the water permeable layers of Kudo in order to provide suitable water absorbency, as shown to generally known by Hatsuda.  With regard to Claim 24, Kudo teaches the thickness of the sheet can be less than 4 mm.  Page 8.  With regard to Claim 25, Kudo teaches that the fiber layers can be embossed.  Page 8.  With regard to Claim 26, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a small area of length free of water absorbing agent because such an area would prevent gel blocking caused by the presence of the particles, and because Kudo advises the skilled artisan to attempt gel blocking.  Page 4.  With regard to Claim 39, the first base material and the second base material of Kudo is readily apparent in Figures 1 and 2.  Moreover, use of a long sheet is obvious in manufacturing, as such materials are typically made continuously.  With regard to Claim 40, Kudo teaches that the water absorbing sheet can be sandwiched between a permeable topsheet and an impermeable backsheet.  Page 9.  With regard to Claim 41, Kudo teaches the liquid comes into contact with the primary absorbing layer prior to coming into contact with the secondary absorbing layer.  Page 3.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789